Opinion by
Mr. Justice Elkin,
Most of the assignments of error in this case have been disposed of at No. 167 January Term, 1904. One question, however, has been raised which was not considered in that appeal. It is this: Should the Fidelity Trust Company, one of the accountants, be required to pay the interest earned by it on the several sums of money belonging to the decedent and deposited with said company during the time the estate was being settled ? Under the will of Andrew M. Moore, deceased, three executors were named. One of these executors was the Fidelity Trust Company. As the funds were collected the accountants deposited them with said company. This company in the ordinary and usual way paid the accountants two *349per cent on daily balances. The appellant, however, contends that the Fidelity Trust Company being one of the executors, and acting in a fiduciary capacity as such, should be required to account for all the interest earned by the company in the use of these funds. In other words, if that company as a bank loaned these funds out at six per cent, as an executor it should be required to account to the estate for interest at that rate. The auditing judge and the court below found against the contention of the appellant here. They were unquestionably right in so doing. The Fidelity Trust Company, it is true, acted in a dual relationship in this matter. It was a bank. It was also an executor, but it was only one of the three executors who settled the estate of the decedent. It acted as an executor under the authority conferred upon it by law, but it also in pursuance of its lawful, regular and ordinary business accepted moneys on deposit and loaned the same for profit. It had a legal right to act in both capacities. The accountants deposited the funds of the estate from time to time with the trust company for convenience and safe keeping. It would have been just the same as if they had taken these funds to any other trust company and deposited them there for the same purpose. It was in evidence that the trust company paid to these accountants the same rate of interest on daily balances paid by it to all other customers. It cannot be required to pay more. The suggestion that this trustee intermingled these trust funds with its own is without merit and does not require serious consideration.
This appeal is dismissed, the costs to be paid by appellant.